Title: From Thomas Jefferson to John Lenthall, 14 July 1805
From: Jefferson, Thomas
To: Lenthall, John


                  
                     Sir 
                     
                     Washington July 14. 05
                  
                  I recieved yesterday the inclosed petition from sundry persons engaged as laborers in some of the public works, in which, they complain that the wages allowed them are too small, considering the actual price of bread & other necessaries. I ought to do nothing in this case which I should not be ready to do on application from every work-yard in the US. this single reflection will convince them that such a superintendance would be impracticable. their agreements are of necessity made with the particular director overlooking the work. his proceedings are under the controul of a more general officer, who settles his accounts at the treasury: but they never come to me, nor are known to me. the law has fixed the channel for the government of these details, without my interposition as it would therefore be entirely out of my sphere. I do not go into an enquiry as to the grounds of their petition, to which indeed I should be very incompetent. as I presume the petitioners may be within your department, I inclose you the petition, to do in it what your duties will permit, and with a request that you will inform them of the grounds on which I am forbidden to interfere in the case. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               